DOWDELL, J.
The legal title to the certificate of stock was in the trustee. By his transfer and delivery it passed to T. L. Johnson.' Unless otherwise provided by Matute, the legal title in a court of law will prevail over the equitable title. Earnest Aniberson ivas substituted as defendant under section 2633 of the Code. There is no provision in this statute changing the rule as above stated. The general rule is, “that at law the trustee is clothed with the legal title, and unless restrained by the terms of the trust, may convey, assign, or encumber, the trust estate; and if the cestui que trust is *493injured, lie must resort to a court of equity for relief.” McBrayer v. Cariker, 64 Ala. 50; Huckabee v. Billingslea, 16 Ala. 414. Johnson, under the transfer and delivery of the certificate of stock, stood in the shoes of the trustee, and certainly if the trustee himself had been ■suing, the cestui qua trust could not have successfully defended against the trustee’s action in a court of law.
The evidence offered bjr the defendant and excluded by the court, to which exception was reserved, whether in or out, would not change the law of the case. Consequently the exclusion, if error, was error without injury.
The court below committed no error in the judgment rendered.
Let the judgment of the city court be affirmed.